DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 15-28 are pending in the application.

Information Disclosure Statement
The references, cited in the PCT international search report by the EPO as the ISA (dated 3/1/19), and in the corresponding PCT Written Opinion (both filed 3/19/20 by Applicant) have been considered, but will not necessarily be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 recites a trademark “Cryovac™” (as described in Applicants’ specification at p.6,ll.18-19).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  See MPEP 2173.05(u).  In the present case, the trademark/trade names are used to identify/describe gas and liquid impermeable layer as Cryovac™ and, accordingly, the identification/description is indefinite.  Appropriate correction is required, e.g., replacing the TM with the art-recognized names of the specific compounds that the trademarks are identified with, but where no new matter can be added.  
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 15-27 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Dahlgren (WO 2007/030703 A1) (cited in corresponding PCT Search Report).


    PNG
    media_image1.png
    263
    517
    media_image1.png
    Greyscale
 	As to independent  claim 15, Dahlgren discloses an ostomy appliance comprising: 	first and second walls (of ostomy bag 22 Fig.6,1-2) connected to each other at or near their peripheries, the first wall having a stoma-receiving opening (as taught to be known in the art Fig.1, p.4,ll.3-4);
 	a connection member connected to the first wall for attaching the appliance to a user (seal between skin and bag p.1,ll.15);
 	an aperture 602 located in either of the first and/or second walls (opening 602 in bag 22 Fig.6; ) for permitting waste gases to exit the appliance (through 602 to exterior of bag 22 p.11,ll.23-p.12,ll.3);
 	a multi-layer filter 600/604/606 (ostomy bag vent 600 Fig.6, p.10,ll.24 comprising at least filter/media layer 604 and barrier layer 606) positioned adjacent and 
 	wherein a layer 604 of the filter 600 is hydrophobic (hydrophobic p.11,ll.6; resisting passage of liquids as PTFE (as claimed below) Fig.6, p.11,ll.2-7) and wherein said hydrophobic layer 604 is positioned directly adjacent the respective first and/or second wall (of bag 22 Fig.6; p.10,ll.24 to p.11,ll.2),
 	wherein the hydrophobic layer 604 has a first side and a second side (as layer of PTFE 604 p.11,ll.5-7) and wherein the first side (connecting adjacent side Fig.6) is connected directly to the respective first and/or second wall (of 22 Fig.6), said connection holding the multi-layer filter 600 relative to the wall 22 (Fig.6, p.10,ll.24 to p.11,ll.24).

	As to claim 16, Dahlgren discloses wherein the hydrophobic layer is polytetrafluoroethylene (PTFE) (p.7,ll.7, as further presented above).

	As to claim 17, Dahlgren discloses wherein the first side of the hydrophobic layer 604 is connected directly to the respective first and/or second wall by an adhesive (p.9,ll.10-12).

	As to claims 18-20, Dahlgren discloses wherein the filter 600 comprises a carbon based de-odorising layer 608 (as adsorbent layer 608 comprising activated carbon media p.11,ll.11-14;p.1,ll.19-22) positioned adjacent the hydrophobic layer 604 (Fig.6;p.11,ll.11-13, according to broadest reasonable interpretation (BRI)) and wherein the filter 600 comprises a gas and liquid impermeable layer 606 adjacent the odor-deodorizing layer 608 (gas/liquid impermeable barrier layer 606 Fig.6;p.11,ll.7-9).

	As to claim 21, Dahlgren discloses wherein the gas and liquid impermeable layer (gas/liquid impermeable barrier layer 606 Fig.6;p.11,ll.7-9)  is preferably Cryovac[™] material (See 112b rejection above).



	As to claim 23, Dahlgren discloses wherein the de-odorising layer 608 is positioned directly adjacent the hydrophobic layer 604 Fig.6 and wherein the gas and liquid impermeable layer 606 is positioned directly adjacent the de-odorising layer 604 Fig.6.

	As to claim 24, Dahlgren discloses wherein waste gas travels through the aperture 602 in a direction substantially perpendicular to the first and/or second wall (of 22, as capable of flowing perpendicular to wall of 22, as shown in Fig.6).

	As to claim 25, Dahlgren discloses wherein waste gas travels through the hydrophobic layer 604 in a direction substantially perpendicular to the first and/or second wall (of 22, as capable of flowing perpendicular to wall of 22, as shown in Fig.6).

	As to claim 26, Dahlgren discloses wherein waste gas travels through the de-odorising layer 604 in a direction substantially parallel to the first and/or second wall (of 22, as capable of flowing perpendicular to wall of 22, as shown in Fig.6).

	As to claim 27, Dahlgren discloses wherein the gas and liquid impermeable layer 606 is configured to ensure that all gas entering the filter 600 passes through the de-odorising layer 608 in a direction substantially parallel to the first and/or second wall (of 22, as capable of flowing perpendicular to wall of 22, as shown in Fig.6).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over  Dahlgren in view of Kaleny (US 2009/0247970).

an adhesive (p.9,ll.10-12).

    PNG
    media_image2.png
    230
    493
    media_image2.png
    Greyscale
 	Dahlgren does not teach that the adhesive is a hot melt adhesive or double sided tape. 	However, Kaleny teaches an ostomy bag 250 comprising walls with a stoma opening 252; a gas vent: opening 260 covered by a filter assembly 300; and a stoma flange 256 (Fig.3-8 [0044],ll.3-12 ), wherein the filter assembly 300 comprises: an absorbent layer 310; 1st hydrophobic layer 320 on a bag side 304 of the filter 300; and adhesive 330 (Fig.4-6 [0045],ll.1-8), in the same field of endeavor for the same purpose and function, wherein: (as per claim 28) a first side (bag side 304 Fig.4) of the 2st hydrophobic layer 320 is attached to the bag by an adhesive zone 350 Fig.4 as double sided tape ([0046],ll.8-10) as provided as part of the adhesive layer 330 [0046]; in order to provide removable attachment of the filter to the bag wall over the vent opening [0046]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag facing hydrophobic layer of Dahlgren with the double sided tape of Kaleny, and one of skill would have been motivated to do so, in order to provide removable attachment of the filter to the bag wall over the vent opening. 

 
Conclusion
The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Ockwell (US 4120715).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781